USDC IN/ND case 2:14-cr-00004-JVB-JEM document 497 filed 09/09/19 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                          Plaintiff,

                          v.                                   Case No. 2:14-CR-4 JVB

 Rita Law, et al.,

                          Defendants.

                                               ORDER

        Without an objection from Defendant Rita Law, the Government agreed to provide

additional information after Ms. Law’s sentencing hearing regarding the restitution amount owed

to her victims.

        The government’s supplemental filing sets out in detail the past and reasonable future

losses the two victims have suffered and will suffer as a result of Ms. Law’s crimes against them.

XC’s loss is $234,800 and HV’s loss is $79,351.

        In response, Ms. Law does not dispute the losses; she merely maintains her innocence

and hopes to be vindicated on appeal.

        Having considered the government’s submissions, the Court finds that it has adequately

proved the victims’ losses. Accordingly, the Court orders---

                  Defendant Law to pay $234,800 in restitution to victim XC, and $79,351 in
                  restitution to victim HV. The restitution payme must be made to the Clerk of the
                  Court in this judicial district.

        The Clerk of the Court is ordered, in turn, to divide all funds received from Defendant

Law at the ratio of ¾ for XC and ¼ for HV, and disburse the funds to them until each is paid in

full:
USDC IN/ND case 2:14-cr-00004-JVB-JEM document 497 filed 09/09/19 page 2 of 2


                 Victim XC, c/o Roxanne Mendez Johnson, at 2929 Carlson Drive, Suite
                  101, Hammond, IN 46323 (Telephone: 219-937-8020);
                 Victim HV, c/o Heather Benno, 1629 K. Street NW, #300, Washington,
                  DC, 20006 (Telephone: 240-435-7191).

     SO ORDERED on September 9, 2019.



                                             s/ Joseph S. Van Bokkelen
                                             JOSEPH S. VAN BOKKELEN
                                             UNITED STATES DISTRICT JUDGE




                                         2
